ORDER

PER CURIAM.
AND NOW, this 20th day of July, 2005, the Petition for Allowance of Appeal is GRANTED; the Order of the Superior Court is REVERSED; the judgment of sentence of the Court of Common Pleas of Allegheny County is VACATED; and this matter is REMANDED to the Court of Common Pleas of Allegheny County for a new hearing on Respondents indirect criminal contempt complaint. Commonwealth v. Crawford, 466 Pa. 269, 352 A.2d 52 (1976); Commonwealth v. Starr, 541 Pa. 564, 664 A.2d 1326 (1996); Pa.R.Crim. P. 318(c).